Citation Nr: 0734452	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-10 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids 
with history of rectal bleeding (claimed as unexplained blood 
loss).

2.  Entitlement to service connection for hypertension with 
chronic renal insufficiency.

3.  Entitlement to service connection for elevated 
cholesterol.

4.  Entitlement to service connection for diabetes mellitus 
Type II as due to herbicide exposure.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus due to other than herbicide exposure.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 1965 
and April 1967 to July 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The Board has recharacterized the diabetes issue to reflect 
the veteran's two theories of entitlement, only one of which 
is subject to the law that a final determination cannot be 
reopened unless new and material evidence has been submitted.  
As for the other theory of entitlement, the Board observes 
that there was a regulatory change in 38 C.F.R. § 3.309(e) 
effectively including diabetes mellitus Type II as a disease 
associated with exposure to certain herbicide agents for 
purposes of that regulation.  See Disease Associated With 
Exposure to Certain Herbicide Agents:  Type 2 Diabetes, 66 
Fed. Reg. 23,166 (May 8, 2001) (effective July 9, 2001).  In 
view of the liberalizing nature of the regulatory change 
pertinent to the claim for service connection for diabetes 
mellitus Type II based on exposure to herbicides, which 
created a new basis of entitlement, the veteran's claim has 
been reviewed on a de novo basis.  See Spencer v. Brown, 4 
Vet. App. 283 (1993).  



FINDINGS OF FACT

1.  The veteran's hemorrhoids are not more than moderate in 
severity.

2.  Hypertension with chronic renal insufficiency was not 
present in service, did not manifest to a compensable degree 
within one year of the veteran's discharge from service, and 
is not otherwise etiologically related to service.

3.  Elevated cholesterol was not present in service, and is 
not otherwise etiologically related to service.

4.  The veteran did not serve in the Republic of Vietnam, and 
there is no proof of exposure to herbicides during service. 

5.  The evidence received since the unappealed rating 
decision of August 1995 denying service connection for a 
heart murmur is cumulative or redundant of the evidence 
previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim.

6.  The evidence received since the unappealed rating 
decision of November 1996 denying service connection for 
diabetes is duplicative, cumulative, or redundant of the 
evidence previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids 
with history of rectal bleeding (claimed as unexplained blood 
loss) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.114, Diagnostic Code 7336 (2007). 

2.  Hypertension with chronic renal insufficiency was not 
incurred in or aggravated by active service, and its 
incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

3.  Elevated cholesterol was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).

4.  Diabetes mellitus Type II as due to herbicide exposure 
was not incurred in or aggravated by active service, and its 
incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

5.  New and material evidence has not been received to reopen 
the previously denied claim of entitlement to service 
connection for heart disease.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

6.  New and material evidence has not been received to reopen 
the previously denied claim of entitlement to service 
connection for diabetes mellitus due to other than herbicide 
exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with 
notice of certain requirements under the VCAA and the 
implementing regulation, to include notice that he should 
submit any pertinent evidence in his possession, by letters 
mailed in May 2003 and December 2004, after the initial 
adjudication of the claims.  The veteran was provided with 
the requisite notice with respect to the disability-rating 
and effective-date elements of his claims in a March 2006 
letter.  A follow up VCAA letter was mailed to the veteran in 
September 2006.  The veteran's claims were last readjudicated 
in December 2006.

The Court has recently held that, in claims to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The May 2003 and December 2004 VCAA letters fail to 
comply with the Court's holding in Kent.  The letters do not 
specifically inform the veteran of the bases for the prior 
denials (and with respect to the heart claim, they do not 
correctly phrase the issue as one involving the need to 
submit new and material evidence), so the veteran is presumed 
prejudiced by this omission.  His actual knowledge of the 
type of evidence that was lacking in the prior denials and of 
the type of evidence that is necessary to reopen the claim 
rebuts the presumption of prejudice on the diabetes claim.  
In the veteran's March 2004 Substantive Appeal (VA Form 9), 
he maintained that studies showed that individuals have 
diabetes for many years without knowing it.  He maintained 
that he was diagnosed with "diabetes at the Womack Army 
Medical Center in 1986 within 1 year of his discharge," and 
he eventually submitted an April 1986 treatment record in 
support of his claim.  Moreover, the December 2004 VCAA 
letter advised the veteran of the elements necessary to 
establish service connection.  As for the heart claim, again, 
the veteran was put on notice as to the criteria necessary to 
establish service connection for a claimed disability.  In 
addition, the RO afforded the veteran a VA examination with a 
medical opinion even though VA had no duty to provide one in 
the absence of the submission of new and material.  The 
purpose of the exam was to obtain evidence necessary to 
substantiate the claim-that is, evidence of a current 
disability and evidence that any current disability is 
related to the veteran's service.  For these reasons, the 
presumption of prejudice has been rebutted.  

In regard to VA's duty to assist, the RO obtained VA and 
private treatment records identified by the veteran.  The RO 
obtained a copy of the veteran's entire personnel file.  
Service medical records and records from Womack Army Hospital 
dated from April 1986 to August 1994 are associated with the 
claims file notwithstanding the negative response received 
from Womack in 2005.  

The Board reiterates that VA has no obligation to provide a 
VA examination until new and material evidence has been 
presented.  See 38 C.F.R. § 3.159(c)(4)(iii) (2007).  As for 
the hypertension and elevated cholesterol service connection 
claims, the Board acknowledges that the veteran has not been 
afforded a VA examination in response to his claims, but has 
determined that no such examination is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claims, and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claims.  In this regard, the Board notes 
that the medical evidence initially shows these claimed 
disabilities many years after the veteran's discharge from 
service, and there is no medical evidence suggesting that 
they are related to service.  As for the increased rating 
claim, the veteran was afforded a VA Compensation and Pension 
examination in August 2003, and he declined to be scheduled 
for a new exam.  

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claims.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non-prejudicial to the veteran.  


II.  Increased Rating

1.  Evidentiary Background

In an August 1995 rating decision, the RO granted service 
connection for hemorrhoids and assigned a noncompensable 
evaluation under Diagnostic Code 7336, effective January 31, 
1994.  In April 2003, the veteran filed the instant claim for 
an increase in the disability rating.  A March 2004 statement 
of the case showed that service connection was expanded to 
include a history of rectal bleeding claimed as unexplained 
blood loss as reported by the veteran in October 1984.  

VA treatment records dated from May 2002 to April 2003 are 
absent any relevant findings.  

The August 2003 VA rectum and anus examination report showed 
that the veteran reported that he continued to experience 
burning and itching post defecation with rare episodes of 
bleeding.  He had not had any surgery since the last 
operation in 1983.  He used Preparation-H frequently.  He 
denied any stool incontinence.  It was noted that the veteran 
had slight anemia identified on his recent blood tests, which 
was thought to be secondary to his renal insufficiency 
secondary to his hypertension, and not due to bleeding from 
his hemorrhoids.  The current physical examination revealed a 
few old hemorrhoidal tags on the right side of the rectum.  
The stool was negative for occult blood.  The examiner 
provided a diagnosis of rectal hemorrhoids, recurrent, with 
residuals.   

A December 2004 record from Cape Fear noted that a total 
colonoscopy revealed grade I internal hemorrhoids.

VA treatment records dated from February 2004 to March 2006 
Records and records from Cape Fear dated from December 2004 
to January 2005, show that the veteran was treated and 
followed for recurrent gastrointestinal bleed secondary to 
diverticular disease.  He underwent a subtotal colectomy to 
remove the source of his gastrointestinal bleeding in January 
2005.   

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

2.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2007).

Hemorrhoids, both internal and external, are evaluated under 
Diagnostic Code 7336.  A noncompensable rating is assigned 
when there is evidence of mild or moderate hemorrhoids.  A 10 
percent rating is assigned when there is evidence of large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A 20 percent rating 
is assigned when there is evidence of hemorrhoids with 
persistent bleeding and secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).

3.  Analysis

In a January 2006 statement, the veteran reported that since 
his last evaluation (presumably the August 2003 VA 
examination), his condition had worsened.  A Report of 
Contact in December 2006, however, shows that the veteran 
requested that he not be scheduled for a VA examination and 
to forward his case to the Board.  
Consequently, the evaluation of the veteran's disability is 
limited to the August 2003 VA examination and the other 
evidence of record.

The August 2003 VA examination only revealed a few old 
hemorrhoidal tags and the December 2004 colonoscopy only 
revealed grade I internal hemorrhoids, which is 
symptomatology associated with the currently assigned 
noncompensable evaluation.  VA and private treatment records 
show that the veteran's post-service recurrent bleeding is 
due to a nonservice-connected disability.  [In a July 2006 
rating decision, the RO denied service connection for lower 
gastrointestinal bleed associated with diverticulosis, 
colonoscopy, and colectomy.]  Therefore, the Board finds that 
the veteran is not entitled to a compensable evaluation under 
Diagnostic Code 7336 for his hemorrhoids. 

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  The Board finds 
no evidence that the veteran's service-connected hemorrhoid 
disability presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (2007).  The objective medical 
evidence of record shows that manifestations of the veteran's 
service-connected disability do not result in a marked 
functional impairment in a way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Consequently, the 
Board concludes that referral of this case for consideration 
of an extraschedular rating is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


III.  Service Connection

1.  General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

2.  Hypertension with Chronic Renal Insufficiency

The Board observes that the service medical records are 
devoid of any complaints or findings referable to 
hypertension.  No elevated blood pressure readings (160/90 or 
more) are documented during service, and the October 1984 
retention over 40 retirement examination report was negative.  
Post-service, records from the Womack Army Hospital showed 
that in January 1987, the veteran was seen for other 
complaints, but his vital signs revealed a blood pressure 
reading of "150/132."  There is no comment from the 
examiner concerning this finding.  Other notable blood 
pressure readings were in March 1993 (137/96), September 1993 
(116/91), and July 1994 (122/94).  Hypertension, however, is 
not diagnosed.  Thereafter, a December 2002 VA treatment 
record noted that the veteran's blood pressure level (145/80) 
was mildly elevated.  In an addendum to an April 2003 record, 
the examiner noted an assessment of hypertension.  The 
veteran had a blood pressure reading of 160/94.  The veteran 
also underwent a VA heart examination in August 2003.  It was 
noted that the veteran had a history of hypertension 
discovered in May 2003, for which he was taking medication 
(Fosinopril).  The veteran had a blood pressure reading of 
140/96.  The examiner provided an assessment of hypertension 
with chronic renal insufficiency.  

The foregoing medical evidence shows that the veteran had 
isolated elevated blood pressure readings beginning after his 
discharge from service and that hypertension was not 
diagnosed until 2003, or almost eight years after service.  
Thus, the evidence does not show that the veteran's 
hypertension was present in service or that it manifested to 
a compensable degree within one year of his discharge from 
service.  There is also no competent medical evidence that 
shows that it is otherwise etiologically related to his 
service.  Rather, the evidence of a nexus between the 
veteran's claimed disability and his military service, is 
limited to the veteran's own statements.  This is not 
competent evidence of a nexus between the claimed disability 
and the veteran's active service since laypersons, such as 
the veteran, are not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). As such, the Board 
finds that service connection is not warranted for 
hypertension with chronic renal insufficiency.




3.  Elevated Cholesterol

The Board observes that the service medical records are 
devoid of any complaints or findings of elevated cholesterol.  
An October 1984 lab result noted that the veteran had a 
cholesterol level within normal (224 out of a range of 141 to 
300).  The October 1984 retention over 40 retirement 
examination report was negative.  
Post-service, records from the Womack Army Hospital include 
an October 1993 consultation sheet that noted a provisional 
diagnosis of hypercholesterolemia.  
VA treatment records initially noted that the veteran had 
mild hyperlipidemia in April 2003.  A December 2004 record of 
the veteran's active outpatient medications included 
simvastatin, noted as for cholesterol.  Thus, the medical 
evidence of record shows that the veteran's hyperlipidemia 
was not present in service.  There is also no competent 
medical evidence that shows that it is otherwise 
etiologically related to his service.  Rather, the evidence 
of a nexus between the veteran's claimed disability and his 
military service, is limited to the veteran's own statements.  
As noted above, this does not constitute competent evidence 
of a nexus between the claimed disability and the veteran's 
active service.  See Espiritu, 2 Vet. App. at 494.  
Therefore, the Board finds that service connection is not 
warranted for elevated cholesterol.

4.  Type II Diabetes Mellitus as Due to Herbicide Exposure

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Diabetes mellitus type II is among the diseases specified in 
38 U.S.C.A. § 1116(a).

While the medical evidence of record shows that the veteran 
is currently diagnosed with diabetes mellitus type II, the 
veteran does not contend, nor does the evidence show that he 
served in the Republic of Vietnam during the requisite 
period.  As such, the veteran may not avail himself of the 
presumption set forth in 38 U.S.C.A. § 1116(a).  
Consequently, there must be proof of his exposure to 
herbicides.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).

In response to the RO's September 2006 request for 
clarification, the veteran no longer claimed that he was 
exposed to Agent Orange along the demilitarized zone in 
Korea, but instead only continued to contend that he was 
exposed to Agent Orange stateside.  He maintained that he was 
attached to the 11th Armory Division, Infantry at Fort Meade, 
Maryland, but served on a temporary duty assignment at Camp 
Drum, New York from 1967 to 1968, where he was exposed.  He 
claimed that he worked in Logistics, and he stored all types 
of supplies at the distribution center at Camp Drum.  His 
duties consisted of shipping supplies all over the country, 
and many times the containers were opened when they were 
dropped off, and he had to close them.  He maintained that 
the drums contained "dioxin agent orange herbicides, gas 
masks, ammo, guns, etc."  He indicated that he wore 
protective clothing, but he still breathed in these 
chemicals.  

Personnel records, however, only show that the veteran served 
an annual tour of active duty for training at Camp Drum in 
1966 as a Recruit Training, NCO [noncommissioned officer], 
whose duties were not consistent with that described above.  
There is no evidence of record that the veteran was exposed 
to herbicides during his service, and his current 
recollection of exposure has been unsubstantiated by his 
personnel records.  Therefore, in the absence of proof of 
exposure to herbicides, service connection for diabetes 
mellitus Type II as due to herbicide exposure is not in 
order.  



5.  Reasonable Doubt

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against all of 
the above claims.


IV.  New and Material Evidence

1.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).


2.  Heart Disease

Service connection for a heart murmur was initially denied by 
a rating decision in August 1995.  The RO found that although 
initial findings were abnormal, subsequent cardiology work-up 
found no evidence of any heart disease.  The RO noted that no 
chronic disability subject to service connection was shown by 
the evidence of record. 

The evidence then of record included service medical records.  
A January 1975 radiograph report indicated that a chest x-ray 
revealed cardiomegaly.  Another radiograph report in 
September 1973 on a chest x-ray noted an impression of 
minimal cardiomegaly of undetermined cause.  An October 1973 
record noted that the cardiology chief felt that there was no 
evidence of any heart disease.   
An October 1984 electrocardiographic record noted that the 
results were within normal limits.  The graph actually noted 
sinus bradycardia, otherwise normal electrocardiogram (ECG).  
The October 1984 medical screening summary noted that an ECG 
was normal, and the retirement examination report was 
negative.  

The veteran's claim to reopen was received in April 2003.

Evidence added to the record since the August 1995 RO rating 
decision included records from the Womack Army Hospital dated 
from April 1986 to August 1994.  An October 1993 radiologic 
report noted an impression of cardiomegaly with left 
ventricular configuration.  

The August 2003 VA heart examination report showed that the 
examiner reviewed the claims files.  The examiner discussed 
relevant findings from the veteran's service medical records.  
The examiner reported that the cardiac exam was unremarkable.   
The examiner provided an assessment of abnormal ECG without 
any documentation of cardiac disease.  The examiner commented 
that "[i]n spite of the evidence, given the fact that the 
veteran did not have high blood pressure or any documented 
heart disease, it is not possible to state that the veteran 
had any definite cardiac disease at the time of his 
evaluation."  The August 2003 radiograph report on the chest 
x-ray noted an impression of cardiomegaly with selective left 
ventricle enlargement.  

Records from Cape Fear dated in December 2004 included a 
graph that noted that the results revealed a normal sinus 
rhythm and "consider left atrial enlargement," otherwise 
normal ECG.  VA treatment records dated from May 2002 to June 
2006 and untitled private records dated in November 2003 were 
negative for heart disease. 

None of the evidence added to the record since the unappealed 
RO decision rendered in August 1995 is new and material.  The 
evidence is cumulative and redundant of evidence before the 
RO at the time of the prior denial, which showed no evidence 
of heart disease and no evidence that a current heart 
disability is related to the veteran's military service.  The 
evidence only continues to show that the veteran has no heart 
disability subject to service connection.  None of the 
evidence added to the record is sufficient to raise a 
reasonable possibility of substantiating the claim.  
Accordingly, reopening of the veteran's claim for service 
connection for heart disease is not warranted.  

3.  Diabetes Mellitus Type II as Due to Other Than Herbicide 
Exposure

The veteran alternatively contends that his diabetes had its 
onset during service.

Service connection for diabetes was initially denied by a 
rating decision in August 1995.  The RO found that the 
service medical records showed no evidence in service of any 
complaints of, treatment for or any diagnosis of diabetes, 
which the veteran claimed was first found in service in 1985.   

The evidence then of record included service medical records 
that showed on periodic examinations that urinalyses were 
negative for albumin and sugar.  A January 14, 1976 service 
examination report, including the lab report, was negative.
An October 1984 medical screening summary noted that the 
clinical data and fasting blood sugar were normal.  The 
October 1984 retention over 40 retirement examination report 
was negative.  

The March 1995 VA examination report showed that the veteran 
reported that his "final examination" showed "signs of 
high sugar problems."  He then maintained that he was 
treated for "sugar" problems in March 1982.  The current 
lab results noted a glucose level of 483 out of a range of 70 
to 110.  A notation appeared to indicate that the veteran had 
diabetes.  

Thereafter, additional records from the Womack Army Hospital 
dated from April 1986 to August 1994 were associated with the 
claims file.  An April 1986 record showed that the veteran's 
complaints included dizziness.  The veteran denied a history 
of diabetes mellitus but reported a positive family history 
for this disease.  The assessment included nonspecific 
dizziness.  Diabetes was not diagnosed at that time.  A June 
1992 record noted that the veteran had complaints of weight 
loss and visual changes for the past month.  It was noted 
that the veteran had a glucose level of 643.  An assessment 
of diabetes mellitus was noted.  A June 1992 consultation 
report noted new onset diabetes mellitus.  Subsequent records 
showed that he was placed on medications.  An August 1992 
consultation report indicated that the veteran had Type II 
diabetes mellitus.  

In a November 1996 rating decision, the RO continued the 
denial on the basis that the Womack Army Medical Center 
records showed a history of diabetes mellitus dating back to 
approximately June 1992, but no evidence that it developed to 
a compensable degree within one year of the veteran's 
retirement from the service in July 1985.  

The veteran's claim to reopen was received in April 2003.

Evidence added to the record since the November 1996 RO 
rating decision included records from Wilson Memorial 
Hospital dated from July 1981 to August 1981.  The veteran 
highlighted the fact that the lab data noted a blood sugar 
level of 244.  The veteran further highlighted that the 
examiner noted that the veteran received four units of blood 
and one unit of fresh frozen plasma, that the veteran's blood 
sugar was initially 194, and that the veteran was receiving 
IV dextrose.  The discharge diagnoses were only 
gastrointestinal bleeding source unclear, self-limited, and 
fundal gastritis presumably stress related.  

Untitled private treatment records dated in November 2003, 
Cape Fear Valley Medical Center records dated in December 
2004, and Central Carolina Hospital records dated from 
December 2004 to January 2005, were absent any relevant 
complaints or findings.  VA treatment records dated from May 
2002 to June 2006 showed that the veteran continued to be 
followed for diabetes.  A February 2006 physician's statement 
noted that the veteran had visual and renal complications 
secondary to his diabetes mellitus.   

In 2004, the veteran submitted articles on diabetes and 
complications of diabetes.  In a June 2005 statement, the 
veteran reported that lab studies on January 14, 1976 showed 
that he had elevated glucose levels.  In a March 2006 
statement, the veteran maintained that he started having 
vision and bladder problems in 1980.  In April 2006, the 
veteran submitted a list of medications prescribed since 
March 2005, and he resubmitted records dated in April 1986 
and May 1986 from Womack Army Hospital.   

None of the evidence added to the record since the unappealed 
RO decision rendered in November 1996 is new and material.  
The evidence is duplicative, cumulative, and redundant of 
evidence before the RO at the time of the last final denial, 
which showed that while it was the veteran's contention that 
his diabetes was related to his service, the evidence showed 
that his diabetes was not present in service and did not 
manifest to a compensable degree within the one year 
presumptive period following his discharge from service.  In 
regard to the Wilson Memorial Hospital records, there is no 
medical comment on the significance, if any, of the blood 
sugar levels the veteran highlighted, which are substantially 
lower than the glucose levels that supported the diagnosis of 
diabetes in June 1992 and March 1995.  The veteran is also 
incorrect in stating that lab studies on January 14, 1976 
were positive for elevated glucose levels.  There is no 
medical evidence that links or suggests that his diabetes is 
related to his military service.  None of the evidence added 
to the record is sufficient to raise a reasonable possibility 
of substantiating the claim.  Accordingly, reopening of the 
veteran's claim for service connection for diabetes mellitus 
due to other than herbicide exposure is not warranted.  


ORDER

A compensable evaluation for hemorrhoids with history of 
rectal bleeding (claimed as unexplained blood loss) is 
denied. 

Service connection for hypertension with chronic renal 
insufficiency is denied.

Service connection for elevated cholesterol is denied. 

Service connection for diabetes mellitus Type II as due to 
herbicide exposure is denied. 

Having determined that new and material evidence has not been 
received, reopening of the claim of entitlement to service 
connection for heart disease is denied.

Having determined that new and material evidence has not been 
received, reopening of the claim of entitlement to service 
connection for diabetes mellitus due to other than herbicide 
exposure is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


